Samuel David




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                          December 1, 2015

                                        No. 04-15-00697-CV

                                     Janette Suzanne CLARK,
                                             Appellant

                                                  v.

                                      Samuel David CLARK,
                                            Appellee

                  From the 198th Judicial District Court, Bandera County, Texas
                                Trial Court No. CV-15-0000318
                          Honorable M. Rex Emerson, Judge Presiding


                                           ORDER
       On November 2, 2015, appellant filed a notice of appeal from the trial court’s October 5,
2015 judgment. On November 5, 2015, appellant filed an affidavit of indigency in this court. It
appears appellant did not file her affidavit in the trial court.

        A party who cannot pay the costs of an appeal must file an affidavit of indigence “in the
trial court with or before the notice of appeal.” TEX. R. APP. P. 20.1(c)(1). Appellant’s affidavit
was therefore due in the trial court on November 2, 2015, the date the notice of appeal was filed,
or a motion for extension of time to file the affidavit was due in this court fifteen days later, on
November 17, 2015. See id. R. 20.1(c)(1), (3).

         We construed the affidavit filed in this court on November 5, 2015, as a motion for
extension of time to file the affidavit in the trial court. Accordingly, we granted appellant’s
motion to extend time to file an affidavit of inability to pay costs. We then ordered the clerk of
this court to send copies of the affidavit and this order to the district clerk, the court reporter, and
all parties. See TEX. R. APP. P. 20.1(d)(2).

       We further ordered any party who desired to file a contest to appellant’s affidavit of
indigence to file said contest in this court on or before November 20, 2015. See id. R. 20.1(e)(1).

        The District Clerk of Bandera County — on her own behalf and on behalf of the official
court reporter, and all other court officials and reporters with an interest — filed a timely contest
to appellant’s affidavit of indigency. Accordingly, appellant must prove the allegations in her
affidavit. See id. R. 20.1(g)(1). Accordingly, we ORDER this appeal ABATED AND
REMANDED to the trial court to: (1) hear evidence regarding appellant’s indigency and the
contest filed in this court, and (2) grant appropriate relief. See id. R. 20.1(h)(4). We ORDER
the trial court to set a hearing and notify the parties and the appropriate court reporter of the
setting. See id. R. 20.1(i)(1). We further ORDER the trial court to conduct the hearing, or sign
an order extending the time to conduct a hearing, within ten days of the date of this order. See
id. R. 20.1(i)(2)(B).

         Appellant is advised that if she disagrees with the trial court’s order, if any, she must file
a motion in this court on or before ten days from the date of the trial court’s order seeking review
of the trial court’s order. See id. R. 20.1(j)(1), (2).

        We order the clerk of this court to serve this order on appellant, all counsel, the district
court clerk, the court reporter and the trial court. All other appellate deadlines are suspended
until further order of this court.


                                                       _________________________________
                                                       Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court